DETAILED ACTION
1.	Claims 11, 13-20 remain allowed, and the reasons for allowance remained the same as it was indicated on 6/18/21.
	Claims 1-10, 12 remain cancelled.
	The abstract, Pub. No US 2020/0000458, lines 2, 8, 14, “comprise” was replaced by - - include - - 
	Claim 11, line 15, “relative to the rectangular cross-sectional shape of the rail” was replaced by - - relative to the rectangular cross-sectional shape of the rail; wherein the first slot comprises a straight portion that extends between two of the stepped portions and is positions adjacent third side of the rail, and wherein the second slot comprises a straight portion that extends between two of the stepped portions and is positioned adjacent fourth side of the rail opposite the third side of the rail.- -
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771